Citation Nr: 1448507	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  05-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 2011, for the grant of service connection and award of compensation for right lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than May 2, 2011, for the grant of service connection and award of compensation for left lower extremity radiculopathy.

3.  Entitlement to a higher rating for right lower extremity radiculopathy, currently rated 20 percent disabling from May 11, 2011.

4.  Entitlement to a higher rating for right lower extremity radiculopathy, currently rated 20 percent disabling from May 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1977, from August 1987 to March 1995, from January 2003 to August 2003, and from January 2007 to April 2008.

This matter originates from a February 2004 rating decision of the Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to a rating in excess of 40 percent for the Veteran's herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4.  In a June 2012 rating decision, service connection for right and left lower extremity radiculopathy was granted, and a 20 percent rating for each extremity was assigned.  This case was previously before the Board of Veterans' Appeals (Board) in February 2011 and September 2012.  In September 2012, the Board denied the claim for an increased rating for the Veteran's lumbar spine disability and found that the claims of lower extremity radiculopathy were not before the Board.  The Veteran appealed the lower extremity issues to the Court of Appeals for Veterans Claims (Court).  By Order dated June 2014, the Court reversed and vacated the Board's September 2012 decision as it pertained to the claims for lower extremity radiculopathy and remanded the matters to the Board for compliance with the instructions included in the Memorandum of Decision.  The Court considered the issue of a rating in excess of 40 percent for the lumbar spine to be abandoned as the Veteran raised no arguments with respect to the Board's denial of that issue.  Consequently, the Board has amended the issues as noted on the first page of this decision.

The issue of entitlement to service connection for incontinence secondary to service-connected lumbar degenerative disc disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement from Dr. S. W. Speeg dated February 20, 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's appeal as to the evaluation of herniated disc at L4-5 and degenerative changes of the lumbar spine, to include manifestations thereof in the lower extremities, is appropriately considered as pending from a claim for compensation received on July 30, 2003.

2.  The record contains competent, credible, and probative evidence of numbness and tingling in the bilateral lower extremities, associated with radiating pain due to degenerative disc disease of the lumbar spine, as early as November 19, 2003.

3.  Radiculopathy of the right lower extremity due to degenerative disc disease of the lumbar spine has not been manifested by more than mild symptomatology prior to May 11, 2011, and has not been manifested by more than moderate symptomatology from that date.

4.  Radiculopathy of the left lower extremity due to degenerative disc disease of the lumbar spine has not been manifested by more than mild symptomatology prior to May 2, 2011, and has not been manifested by more than moderate symptomatology from that date.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of November 19, 2003, but no earlier, for the grant of service connection and the award of a 10 percent rating, but no higher, for decreased sensation in the right lower extremity, are met; a rating in excess of 20 percent is not warranted for the period from May 11, 2011.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of November 19, 2003, but no earlier, for the grant of service connection and the award of a 10 percent rating, but no higher, for decreased sensation in the left lower extremity, are met; a rating in excess of 20 percent is not warranted for the period from May 2, 2011.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit concluded that generic notice in response to a claim for an increased rating is all that is necessary.  Id.  

In this appeal, in an October 2003 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating for the low back, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Subsequently, in a March 2006 letter, the AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The claims were adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private medical treatment records.  The Board notes that VA treatment records through June 2014 were recently added to the Veteran's electronic file and that he has not waived initial RO review of this evidence.  However, such documents are not relevant to the claims on appeal (they do not address the radicular manifestations of the Veteran's low back disorder) and hence do not require a waiver.  See 38 C.F.R. § 20.1304(c) (2014).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and his representative/attorney, on his behalf.  The Board finds that no additional AOJ action to further develop the record on these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Effective Dates

The Veteran seeks to establish earlier effective dates for the grants of service connection and awards of compensation for radiculopathy in the right and left lower extremities.  His attorney contended that the record contains evidence of decreased sensation in the lower extremities, associated with her service-connected lumbar spine disability, as early as November 2003.  Appellant's Brief at 16.

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In the present case, for reasons previously discussed, the Veteran's appeal as to the evaluation of DDD of the lumbar spine, to include manifestations thereof in the lower extremities, is appropriately considered as pending from a claim for compensation received on July 30, 2003.  See Introduction, supra.

As to the date that entitlement arose, the Board notes that, during a VA examination conducted on November 19, 2003, the Veteran reported experiencing, among other things, intermittent numbness and tingling in the bilateral lower extremities, associated with radiating pain in his lumbar spine.  He denied constant impairment of sensation and the examiner found that "[h]e does not have any strength problems."  His reflexes were symmetrical and intact and no sensory deficits were found.  Given that his symptoms of numbness and tingling were reported to be recurrent, rather than constant, in nature, the absence of objective neurological findings on one or more examinations does not necessarily negate the Veteran's otherwise competent, credible, and probative statements with respect to the occurrence of symptoms at other times.  Cf. Ardison v. Brown, 6 Vet. App. 405 (1994) (noting that VA's duty to assist encompasses the obligation to review a disability during an active, rather than an inactive, phase). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of November 19, 2003, for the grants of service connection for radiculopathy of the lower extremities are met.  

Notably, however, the preponderance of the evidence is against the assignment of an effective date earlier than November 19, 2003.  Simply put, there is no evidence of decreased sensation in either lower extremity, associated with DDD of the lumbar spine, prior to that date, so as to support the assignment of a still-earlier effective date.

B. Evaluation of Left and Right Radiculopathy

The Board next turns to consideration of the appropriate rating for radiculopathy of each lower extremity over the course of the appeal period.  

Radiculopathy of each lower extremity is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under this Diagnostic Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The Board finds that a 10 percent rating, but no higher, is warranted for the period prior to May 2, 2011, for the left lower extremity and prior to May 11, 2011, for the right lower extremity.  During this period, the Veteran subjectively reported pain that radiated into his right and left lower extremities, as well as the feelings of tingling and numbness in his back and legs.  However, prior to the May 2011 VA examination reports, the sensory examinations have been intact and the motor examinations have shown normal strength in the lower extremities.  For example, the October 2009 VA examination report noted reports of radiating pain down the right leg, while physical examination noted detailed motor examination results of 5/5 throughout with normal muscle tone and no atrophy.  In addition, detailed sensory examination revealed normal findings (2/2) and normal reflexes.

Treatment records do not show a more severe level of symptoms or impairment than reflected in the VA examination report, and the Veteran's report of lower extremity radiculopathy symptoms consists of pain and intermittent tingling and numbness.  Thus, the evidence shows that the lower extremity radiculopathy was manifested by, at most, intermittent sensory disturbance and decreased sensation, without muscle or motor deficit, or diminished reflexes prior to May 2011.  For these reasons, the Board finds that the disability picture during this time period more closely approximates mild, incomplete paralysis of the sciatic nerve for the lower extremities, and the criteria for a rating in excess of 10 percent for radiculopathy of either lower extremity have not been met for this period.

Thus, symptoms present in the right lower extremity are sensory in nature for this portion of the rating period.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the radicular symptoms described above are largely sensory, the lower extremity radiculopathy is no more than mild in degree and does not more nearly approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted for this period as to either extremity.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 8520, 8620, or 8720 for radiculopathy in the right lower extremity for the portion of the rating period prior to May 2, 2011 for the left lower extremity and prior to May 11, 2011 for the right lower extremity. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In addition, the Board finds that a rating in excess of 20 percent is not warranted for the left lower extremity from May 2, 2011 or for the right lower extremity from May 11, 2011.  This is so because the evidence does not show, nor does the Veteran suggest, that his radiculopathy in either lower extremity, associated with DDD of the lumbar spine, is more than moderate.  A higher evaluation of 40 percent is not warranted as the record does not contain evidence of incomplete paralysis below the knee which is moderately severe.

A rating in excess of 20 percent for radiculopathy of either lower extremity is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  At the May 2011 VA medical examinations, only a slight decrease (4/5) in muscle strength of the knee and hip was demonstrated (with 2/5 and 3/5 noted at the ankle).  Detailed reflex testing was normal.  Left lower extremity sensory examination testing was normal, and right lower extremity sensory results noted vibration and position sense testing was normal, but there was a decrease in pain/pinprick and light touch.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to lower extremity radiculopathy than reflected in the May 2011 VA medical examination reports.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lower extremity radiculopathy more closely approximates the criteria for a rating in excess of 20 percent under DC 8520 for this period.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of numbness and tingling and weakness due to radiculopathy.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



ORDER

An effective date of November 19, 2003, for the grant of service connection and award of a 10 percent rating for radiculopathy of the right lower extremity, is granted, subject to the laws and regulations governing monetary awards.

A claim for an increased rating for radiculopathy of the right lower extremity, greater than 10 percent prior to May 11, 2011, and greater than 20 percent from that date, is denied.

An effective date of November 19, 2003, for the grant of service connection and award of a 10 percent rating for radiculopathy of the left lower extremity, is granted, subject to the laws and regulations governing monetary awards.

A claim for an increased rating for radiculopathy of the right lower extremity, greater than 10 percent prior to May 11, 2011, and greater than 20 percent from that date, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


